        Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JEFFREY BLANK,

                      Plaintiff,                      DECISION AND ORDER

             v.                                       6:20-cv-06092 EAW

BEAM MACK SALES AND SERVICE, INC.,

                      Defendant.



                                   INTRODUCTION

      Plaintiff Jeffrey Blank (“Plaintiff”), a former employee of Defendant Beam Mack

Sales and Service, Inc. (“Defendant”), alleges unlawful employment discrimination in

violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et

seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the

New York State Human Rights Law (“NYSHRL”), New York Executive Law § 290, et

seq. (Dkt. 1). Presently before the Court is Defendant’s motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, for summary judgment

pursuant to Federal Rule of Civil 56. (Dkt. 3). Specifically, Defendant asks the Court to

dismiss Plaintiff’s federal claims as untimely and to decline to exercise supplemental

jurisdiction over his state law claims. For the reasons set forth below, the Court denies

Defendant’s motion.




                                          -1-
        Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 2 of 6




                                     BACKGROUND

       Plaintiff was employed by Defendant as a service manager from December 1, 2018,

until his termination on July 1, 2019. (Dkt. 1 at ¶¶ 21, 44). Plaintiff timely filed a charge

of discrimination with the United States Equal Employment Opportunity Commission

(“EEOC”) alleging age, gender, and disability discrimination by Defendant. (Id. at ¶ 13).

The EEOC issued a Dismissal and Notice of Rights, commonly referred to as a “right-to-

sue letter,” dated November 8, 2019. (Id. at ¶ 15).

       In his complaint, Plaintiff alleges that he received the right-to-sue letter by mail, but

does not give a date for such receipt. (Id.). However, in a declaration submitted in

opposition to Defendant’s motion, Plaintiff states that he “did not receive any documents

by mail directly from the EEOC” and “never received the Dismissal and Notice of Rights

from the EEOC.” (Dkt. 10-2 at ¶¶ 5-6). Plaintiff’s attorney received a copy of the right-

to-sue letter by first class mail on November 19, 2019. (Dkt. 10-1 at ¶ 13).

       Plaintiff commenced the instant action on February 11, 2020. (Dkt. 1). Defendant

filed its motion to dismiss or for summary judgment on May 26, 2020. (Dkt. 3). Plaintiff

filed his opposition papers on June 9, 2020 (Dkt. 9; Dkt. 10), and Defendant filed its reply

on June 16, 2020 (Dkt. 12).

                                       DISCUSSION

       ADA and ADEA claims must be filed in federal court within 90 days of the

claimant’s receipt of a right-to-sue letter from the EEOC. See 42 U.S.C. § 12117(a); 29

U.S.C. § 626(e). The 90-day limit is strictly construed. See Hughes v. Elmira Coll., 584

F. Supp. 2d 588, 590 (W.D.N.Y. 2008) (dismissing plaintiff’s claims as untimely where

                                             -2-
         Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 3 of 6




plaintiff filed complaint 91 days after right-to-sue letter received). Here, the action was

commenced on February 11, 2020, which is 95 days from the date of the right-to-sue letter.

       “There is a presumption that a notice provided by a government agency was mailed

on the date shown on the notice. . . . There is a further presumption that a mailed document

is received three days after its mailing.” Tiberio v. Allergy Asthma Immunology of

Rochester, 664 F.3d 35, 37 (2d Cir. 2011). Those presumptions can be overcome “by

sworn testimony or other admissible evidence from which it could reasonably be inferred

either that the notice was mailed later than its typewritten date or that it took longer than

three days to reach her by mail.” Id. (citation omitted).

       Here, the right-to-sue letter is dated November 8, 2019.            (Dkt. 3-1 at 6).

Accordingly, there is a presumption that it was mailed on that date and received by Plaintiff

three days later, on November 11, 2019. Plaintiff attempts to overcome this presumption

by submission of his declaration stating that he never received a copy of the right-to-letter.

However, that assertion is contradicted by the allegations of the complaint, which

specifically state that Plaintiff received the right-to-sue letter by mail. (Dkt. 1 at ¶ 15).

Moreover, the right-to-sue letter is addressed to Plaintiff at the address he gives in his

declaration. (Compare Dkt. 3-1 at 6 with Dkt. 10-2 at ¶ 1).

       Plaintiff’s blanket assertion that he did not receive the EEOC right-to-sue letter,

without any explanation for why that would be the case or why he stated otherwise in the

complaint that he signed, is not alone sufficient to overcome the presumption. See Isaacson

v. New York Organ Donor Network, 405 F. App’x 552, 553 (2d Cir. 2011) (“There is a

presumption in this circuit that a mailed document is received three days after its mailing”

                                            -3-
         Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 4 of 6




and “mere denial of receipt does not rebut that presumption.” (citation omitted and

affirming grant of summary judgment where the plaintiff offered no evidence to support

claim of nonreceipt “[o]ther than her denial”)); Boyce-Herbert v. New York & Presbyterian

Hosp., No. 17-CV-01388 AMD SJB, 2020 WL 376788, at *4 (E.D.N.Y. Jan. 23, 2020)

(“[A] plaintiff’s assertion that she did not receive a properly mailed notice, without more,

cannot be a basis for extending or equitably tolling the 90-day requirement.”); Orsaio v.

New York State Dep’t of Corr. & Cmty. Supervision, No. 6:17-CV-00685 BKS TWD, 2019

WL 3891085, at *18 (N.D.N.Y. Aug. 19, 2019) (“Plaintiff solely relies on her assertion of

nonreceipt and does not describe any circumstances from which the Court could reasonably

infer nonreceipt (or delayed receipt), such as a change of residence or other mail delivery

issues. . . . Therefore, Plaintiff has not successfully rebutted the mailing and receipt

presumptions, and her discrimination claims are time barred.”).

       However, in this case, there is an additional piece of evidence that Plaintiff has

presented—namely, evidence that his attorney did not receive the right-to-sue letter until

November 19, 2019. The Second Circuit considered similar facts in Sherlock v. Montefiore

Med. Ctr., 84 F.3d 522 (2d Cir. 1996). There, the right-to-sue letter was dated February

15, 1995, and the plaintiff commenced her action 99 days later, on May 25, 1995. Id. at

525. The defendant sought dismissal on timeliness grounds, and the district granted the

motion. Id. On appeal, the Second Circuit reversed, finding that there was “an issue of

fact” as to when the plaintiff had received the letter. In particular, the Sherlock court noted

that the defendant’s counsel had not received its copy of the letter until February 27, 1995,

and held that “[t]he fact that . . . one of two addressees, received the letter at least 12 days

                                             -4-
         Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 5 of 6




after its typewritten date plainly raises a question of fact as to whether [the plaintiff], the

other addressee, received it within three days of its typewritten date.” Id. at 526. The

Sherlock court specifically noted that “leaving aside the [defense counsel] copy of the

letter, the evidence that [the plaintiff] proffered to the district court,” which included an

affidavit stating that Plaintiff had no recollection of when she received the letter, “was not

sufficient to rebut the presumption.” Id. However, that single piece of evidence (the date

defense counsel received the notice) was sufficient to create an issue of fact and render

dismissal inappropriate. Id.

       The facts here are strikingly similar to the facts in Sherlock, although it is Plaintiff’s

counsel, and not defense counsel, that received the right-to-sue letter significantly more

than three days after its date. However, the Sherlock court expressly noted that a “date-of-

receipt notation on the claimant’s copy of a right-to-sue letter” could serve as evidence to

rebut the presumption if the plaintiff “also presented an affidavit or other admissible

evidence of receipt on the noted date.” Id. at 526. Here, Plaintiff’s counsel has submitted

a sworn declaration attesting that he received the right-to-sue letter on November 19, 2019,

and marked it accordingly. (Dkt. 10-1 at ¶¶ 13, 17). Thus, Sherlock compels the Court to

conclude that the late receipt of the right-to-sue letter by one of the other addressees creates

an issue of fact as to whether Plaintiff received the right-to-sue letter three days after its

date. The Court accordingly cannot conclude, at this stage of the proceedings, that

Plaintiff’s federal claims are untimely as a matter of law. Further, because the Court finds

Plaintiff’s federal claims are not subject to dismissal, there is no basis for the Court to

decline to exercise supplemental jurisdiction over Plaintiff’s state law claims.

                                              -5-
        Case 6:20-cv-06092-EAW Document 14 Filed 03/04/21 Page 6 of 6




                                 CONCLUSION

      For the reasons set forth above, Defendant’s motion to dismiss or for summary

judgment (Dkt. 3) is denied.

      SO ORDERED.




                                      ELIZABETH A. WOLFORD
                                      United States District Judge

Dated: March 4, 2021
       Rochester, New York




                                       -6-
